Dissenting Opinion by
Judge Colins:
I must respectfully dissent with the scholarly and well-reasoned opinion of the majority in this matter.
Taken in its entirety, the medical testimony offered ■by claimant’s physician is not, as a matter of law, sufficient to establish causation.
Because Dr. Chopping never expressed a reasonable medical certainty and, in fact, used terms such as “could”, “may have” and “balance of probabilities”, his opinion of the causation of Mr. Pogany’s death was not sufficiently positive. His frequent use of the word “speculation”, his linguistic background notwithstanding, does not indicate the degree of medical certainty needed for the referee to find that the injury precipitated an early death. The claimant failed to sustain her burden of proof. Therefore, the referee erred in finding Mr. Pogany’s death to have been hastened by his injury based on the physician’s testimony, and the Board erred in affirming the referee’s decision.